Citation Nr: 1706194	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.  

2.  Entitlement to an increased compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from April 1964 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and December 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in October 2014, and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in February 2015.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  Additionally, following additional development, a February 2016 RO decision granted service connection for irritable bowel syndrome (claimed as acid reflux); therefore, that issue is no longer before the Board in appellate status.  

In September 2016, the Veteran submitted an updated VA Form 21-22 authorizing the American Legion to serve as his representative. It was properly executed. 




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's hypertension has required continuous prescription medication, but it has not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

2.  For the entire period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing loss in his right ear and Level I hearing loss in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for hypertension have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2016).  

2.  The criteria for an increased compensable disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's claim of entitlement to an initial compensable disability rating for hypertension arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claim for hypertension.  

With respect to the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within a September 2009 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records, private treatment records, and lay statements.  

VA provided relevant examinations in October 2009, March 2010, August 2010, June 2015, and August 2015.  The examinations of record are adequate because they are based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, the examination reports contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) Moreover, there is no objective evidence indicating that there has been a material worsening in the severity of the Veteran's service-connected hypertension or bilateral hearing loss since he was last examined.  38 C.F.R. § 3.327(a) (2016).  VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Ratings - Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart, 21 Vet. App. 505.  Thus, the Board has considered the Veteran's claim of entitlement to an initial compensable disability rating for hypertension from the effective date of the claim, or April 3, 2007, to the present.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Thus, in deciding the Veteran's increased rating claim for bilateral hearing loss, the Board has considered the relevant temporal period from one year prior to the Veteran's July 2009 claim, or from July 2008 to the present.  Additionally, the Board has considered whether staged rating periods are warranted in either case for any period on appeal; however, the record does not support the assignment of staged ratings during the pendency of either claim.  


II.A.  Initial Rating - Hypertension  

The Veteran's service-connected hypertension is rated as noncompensable from April 3, 2007 under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104, DC 7101 (2016).  Pursuant to DC 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  A maximum schedular 60 percent disability rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

A review of VA and private treatment records during the relevant temporal period reveals that the Veteran's recorded blood pressure measurements do not include diastolic values which were predominantly at or above 100, or systolic pressure predominantly 160 or more.  While isolated blood pressure readings in August 2010, November 2013 (upon exercise), and August 2015 document systolic pressure readings above 160, the majority of the Veteran's documented blood pressure readings during the appeal period are well below the predominant systolic and diastolic pressure values of 160 and 100, respectively, which are specified in the rating criteria and required for an increased 10 percent disability rating.  See id.  

Upon VA examination in March 2010 the Veteran reported that his blood pressure was under good control with prescribed medication.  Blood pressure readings included 131/83, 140/64, 144/73, and 134/76.  The Veteran was ultimately assessed with essential hypertension.  

A subsequent VA examination in August 2010 documents the Veteran's report that his hypertension had worsened in severity.  He reported current treatment with prescribed medication, but denied any related hospitalization, surgery, or medical conditions.  Blood pressure readings were as follows: 168/69, 154/70, and 159/77.  The examiner diagnosed hypertension which did not result in any functional effects upon the Veteran's usual occupation.  

Most recently, the Veteran was afforded a VA hypertension examination in August 2015.  He reported ongoing hypertension which was adequately controlled with prescription medications, but noted that without medication, his blood pressure would skyrocket.  He denied any other problems due to hypertension, and had no other complaints regarding hypertension other than the fact that he required the ongoing use of medications.  The examiner documented that the Veteran's treatment plan included taking continuous medication (irbesartan and hydrochlorothiazide) for hypertension; however, he noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings upon physical examination included 162/64 in August 2015, 129/66 in June 2015, and 137/71 in March 2015; the average blood pressure reading was 142/67.5.  The examiner concluded that the Veteran's hypertension did not impact his ability to work.  

The Veteran has made various lay statements in support of his claim for a higher disability rating for his hypertension, including his assertion that his use of continuous hypertension medication warrants a compensable disability rating.  With regard to those statements, the Board finds that the objective blood pressure readings and findings of VA examiners and the medical treatment records within the claims file to be more probative than the Veteran's lay statements.  However, even when considering the Veteran's assertion, the criteria have not been approximated for a compensable disability rating, which require not only continuous medication for control, but also a history of diastolic pressure predominately 100 or more.  See id.  

Therefore, based on all evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial compensable disability rating for hypertension for the entire period on appeal.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  Increased Rating - Bilateral Hearing Loss  

The Veteran's bilateral hearing loss disability is rated as noncompensable from June 1, 1992, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).  The Veteran filed his current increased rating claim in July 2009; therefore, as discussed above, the Board has considered his increased rating claim during the relevant temporal period from July 2008 to the present.  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from July 2008 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing loss for the entire period on appeal.  

A VA audiology examination in October 2009 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
20
35
50
60
LEFT
25
35
50
60

Speech recognition scores based on the Maryland CNC Test were 96 percent in the left and right ears.  The examiner diagnosed normal to moderately severe sensorineural hearing loss bilaterally.  The Veteran reported that his hearing loss affected his occupational functioning and daily activities in that he had trouble understanding conversation in a variety of settings and that people often had to repeat themselves.  

Thereafter, VA treatment records from November 2009 document that the Veteran was seen in the audiology clinic for evaluation of his diagnosed sensorineural hearing loss, and hearing aids were subsequently ordered for him.  

The Veteran was most recently afforded a VA audiology examination in August 2015.  Audiologic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
25
35
60
65
LEFT
30
35
60
65

Speech recognition scores based on the Maryland CNC Test were 84 percent in the right ear and 90 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported functional impact upon the ordinary conditions of daily life, including difficulty hearing in all settings.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The October 2009 VA examination documents that the Veteran's puretone threshold average on the right side was 41 decibels with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 43 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  Additionally, the October 2009 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Similarly, the August 2015 VA examination documents that the Veteran's puretone threshold average on the right side was 46 decibels with 84 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 48 decibels, with speech discrimination of 90 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear as well.  Where the column for Roman numeral II and the row for Roman numeral II intersect, Table VII reveals that a rating of noncompensable disability rating of 0 percent is warranted.  Likewise, the August 2015 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Based on the foregoing, the Board concludes that an increased compensable disability rating for bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Other Considerations - Extraschedular/TDIU/SMC

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Specifically regarding the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that the schedular disability ratings assigned for the Veteran's hypertension and bilateral hearing loss are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension and bilateral hearing loss.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the applicable rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's hypertension and bilateral hearing loss are considered by the schedular disability ratings assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his service-connected hypertension or bilateral hearing loss have completely precluded him from securing or following a substantially gainful occupation.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Board has considered whether the Veteran's hypertension or bilateral hearing loss warrant entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2016).  


ORDER

An initial compensable disability rating for hypertension is denied for the entire period on appeal.  

An increased compensable disability rating for bilateral hearing loss is denied for the entire period on appeal.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


